Citation Nr: 1749244	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence was submitted to reopen the claim for service connection for a low back disability, to include a herniated nucleus pulposus L4-L5.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017 the Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a travel board hearing in the Denver, Colorado RO.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for a low back disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was previously denied in a May 1988 rating decision.  The Veteran did not appeal the decision and it is therefore final.  

2.  In a November 2002, the RO declined to reopen the claim.  The Veteran did not appeal the decision and it is therefore final.

3.  Evidence added to the record since the November 2002 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a herniated nucleus pulposus L4-L5.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1988 rating decision, the RO denied the Veteran's original claim of service connection for a low back disability on the grounds that his back complaints during service resolved and there was no nexus between a current disability and his service.  The RO notified the Veteran of its decision and his appellate rights.  He did not initiate an appeal of the RO's decision within one year and no new and material evidence was received within a year.  38 C.F.R. § 3.156(b).  That decision became final.  In a November 2002 rating decision, the RO declined to reopen the claim.  That decision also became final.

The claim of entitlement to service connection for a low back disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the VA at the time of the prior final decision consisted of the Veteran's service treatment records (STRs), post-service private and VA treatment records, and Social Security Administration medical records.  

Evidence added to the record since November 2002 includes the Veteran's testimony before the undersigned VLJ VA compensation and pension and physical therapy back examinations, each with corresponding etiological opinions.  During his testimony, the Veteran indicated that following his in-service back injury he mainly treated his pain symptoms himself through rest and over the counter pain medication.  The Veteran further disputed his separation examination's characterization of his back as normal, explaining that he was eager to separate from the Navy and did not feel it was necessary to document his back issues.  Following his hearing testimony May 2017 VA treatment records include a physical therapy assessment that stated "it is plausible that [the Veteran's] injury [to his] back in 1974 set [the] stage for future advanced degenerative disc disease."  

The Board finds that the Veteran's testimony and the May 2017 VA assessment are new, in that it was not previously considered.   The Board further finds that the same evidence is material to the Veteran's claim because it relates to an unestablished fact necessary to substantiate the claim; that is , a nexus to service.  Thus, for these reasons, the claim for service connection for a low back disability is reopened and must be remanded for further development.


ORDER

New and material evidence has been received to reopen the claim for service connection for a low back disability and the claim is reopened.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for a low back disability.

At the April 2017 hearing, the Veteran testified that, at the time of separation, he was still experiencing back pain following his in-service back injury.  The Veteran stated that he had continued to treat himself and by the time of his separation examination he "checked off everything" indicating that he was "fine" but clarified that "even when you're done, you don't want to complain, or say, or get anything on your record, anyway."  The Board finds the Veteran's testimony regarding the nature of his low back disability at the time of separation to be competent and credible.  

A medical opinion is needed because the opinions currently of record are conflicting.  An October 2013 VA examination included a negative opinion, based in large part on the lack of a documented low back disability at separation from service.  A May 2017 VA physical therapy examination assessment indicated that it was "probable" that the Veteran's in-service back injury "set the stage for future advanced degenerative disc disease."

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his low back disability.  Copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

a)  Identify all lumbar spine conditions.

b)  For all identified lumbar spine conditions is it at least as likely as not (at 50 percent probability or greater) that the condition is related to the Veteran's service, to include the noted in-service low back injury in 1974?

For purposes of this remand, the examiner should accept as true the Veteran's testimony regarding his ongoing lower back pain during service following his injury and status of his lower back at the time of separation.

The examiner should also specifically address the May 2017 physical therapy examination and the assessment that it was "probable" that the Veteran's in-service injury "set the stage for future advanced degenerative disc disease."

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


